Citation Nr: 1444378	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-08 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to a compensable rating for pseudofolliculitis barbae.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disability.

[The issue of entitlement to payment or reimbursement for unauthorized private medical expenses incurred from July 17, 2011 to July 21, 2011 is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this claim is now with the 
Veterans Health Administration (VHA) Central Office.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that a February 2013 rating decision, which is present in the claims folder, denied entitlement to a compensable rating for folliculitis barbae and service connection for a bilateral knee disability, hypertension and a heart disability.  In a March 2013 statement, the Veteran expressed disagreement with the February 2013 decision.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2013).

Thus, remand for issuance of a SOC on these issues is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to a compensable rating for folliculitis barbae and service connection for a bilateral knee disability, hypertension and a heart disability, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



